Citation Nr: 0315854	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  93-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder, dissociative 
disorder, and borderline personality disorder, on a direct 
basis and as secondary to the connected disabilities.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her partner


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

In August 1976, the Denver, Colorado, Department of Veterans 
Affairs (VA), Regional Office (RO) denied direct service 
connection for a psychiatric disorder.  That decision was not 
appealed and became final.  See 38 C.F.R. § 3.104 (1995).  
Subsequently, the veteran claimed secondary service 
connection for a psychiatric disorder; this claim was not 
considered at the time of the August 1976 denial.  

The Board of Veterans' Appeals (Board) denied the veteran's 
claims in a decision rendered in April 1995.  An appeal to 
the United States Court of Appeals for Veterans Claims 
(Court) followed.  In June 1996, the parties filed a joint 
motion for remand.  The joint motion stated that the Board 
should readjudicate the claims it had "actually denied" in 
April 1995.  See Joint Motion at 4.  In June 1996, the Court 
granted the joint motion, vacated the Board's April 1995 
decision and remanded the case for action consistent with the 
joint motion.  Based on this procedural history, the Board 
remanded case to the RO in January 1997 for the VA to fulfill 
its duty to assist the veteran in development of her claims.  

In a July 2001 rating decision the North Little Rock, 
Arkansas, RO denied the veteran's claims of entitlement to 
service connection for a psychiatric disorder, to include 
post traumatic stress disorder (PTSD), dissociative disorder, 
and borderline personality disorder, on a direct basis and as 
secondary to the connected disabilities.  


REMAND

In April 2002 the Board performed additional development on 
the claim of entitlement to service connection for PTSD due 
to an alleged personal assault pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  That development has been 
accomplished.  

Because the RO has not yet considered the additional evidence 
developed by the Board it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In addition, an amendment to 38 C.F.R. § 3.304(f) was 
enacted, effective from March 7, 2002.  The regulatory 
changes were primarily directed at claims involving service 
connection for PTSD due to personal assault.  Since this 
change in law occurred while the appeal was pending, the RO 
must apply the version of the law that is more favorable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  In light of the additional evidence 
obtained pursuant to the Board's 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD, dissociative disorder, and 
borderline personality disorder, on a 
direct basis and as secondary to the 
connected disabilities.  

2.  If the benefit sought on appeal is 
not granted both the veteran and her 
representative should be provided a 
supplemental statement of the case on the 
issue, to include the amendment to 38 
C.F.R. § 3.304(f) regarding service 
connection for PTSD due to personal 
assault, and afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




